IN THE SUPREME COURT OF PENNSYLVANIA

IN RE: DUTY ASSIGNMENT                  :     No. 452
SCHEDULE FOR EMERGENCY                  :     Judicial Administration
PETITIONS IN THE YEAR 2016              :     Docket


                                    ORDER

PER CURIAM:

      AND NOW, this 17th day of December, 2015, the emergency duty assignment for
the year 2016, is herewith adopted.


      January     Justice J. Michael Eakin          (Eastern District)
                  Justice Christine Donohue         (Western District)

      February    Justice Debra Todd                (Eastern District)
                  Justice Kevin Dougherty           (Western District)

      March       Justice Max Baer                  (Eastern District)
                  Justice David Wecht               (Western District)

      April       Justice Christine Donohue         (Eastern District)
                  Justice J. Michael Eakin          (Western District)

      May         Justice Kevin Dougherty           (Eastern District)
                  Justice Debra Todd                (Western District)

      June        Justice David Wecht               (Eastern District)
                  Justice Max Baer                  (Western District)

      July        Justice J. Michael Eakin          (Eastern District)
                  Justice Christine Donohue         (Western District)

      August      Justice Debra Todd                (Eastern District)
                  Justice Kevin Dougherty           (Western District)

      September   Justice Max Baer                  (Eastern District)
                  Justice David Wecht               (Western District)
October    Justice Christine Donohue   (Eastern District)
           Justice J. Michael Eakin    (Western District)

November   Justice Kevin Dougherty     (Eastern District)
           Justice Debra Todd          (Western District)

December   Justice David Wecht         (Eastern District)
           Justice Max Baer            (Western District)